



EXHIBIT 10.2



AMENDMENT NO. 1, dated as of March 29, 2018 (this “Agreement”), to the Secured
Revolving Credit Agreement dated as of December 29, 2016 (the “Credit
Agreement”), by and among T-MOBILE US, INC., a Delaware corporation (the
“Parent”), T-MOBILE USA, INC., a Delaware corporation (the “Borrower”), DEUTSCHE
TELEKOM AG, an Aktiengesellschaft organized and existing under the laws of the
Federal Republic of Germany (“DT”), as the initial Lender, and DEUTSCHE TELEKOM
AG, as administrative agent (in such capacity (but not in its capacity as
Lender) and together with its successors in such capacity, the “Administrative
Agent”).


A.WHEREAS, DT is the only Lender under the Credit Agreement.


B.WHEREAS, the Borrower and DT have agreed, from (and including) the date
hereof, to reduce the interest rate and unused commitment fee under the Credit
Agreement and to make certain other amendments to the Credit Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Definitions. Capitalized terms used but not defined in this Agreement
have the meanings assigned thereto in the Credit Agreement. The provisions of
Section 1.2 of the Credit Agreement are hereby incorporated by reference herein,
mutatis mutandis.
 
SECTION 2. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended by (i) deleting the bold, stricken text (indicated textually in the same
manner as the following example: bold stricken text) and (ii) adding the bold,
underlined text (indicated textually in the same manner as the following
example: bold underlined text), in each case, as set forth below:


a)
With respect to the following definitions (and only the following definitions)
in Section 1.1 (Defined Terms) of the Credit Agreement:



“Asset Acquisition” means (a) an investment by the Borrower (or any predecessor
thereto) or any of its Restricted Subsidiaries in any other Person pursuant to
which such Person shall become a Restricted Subsidiary of the Borrower or shall
be merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, but only if (i) such Person’s primary business constitutes a
Permitted Business and (ii) the financial condition and results of operations of
such Person are not already consolidated with those of the Borrower and its
Restricted Subsidiaries immediately prior to such investment; or


(b) an acquisition by the Borrower or any of its Restricted Subsidiaries of the
Property of any Person other than the Borrower or any of its Restricted
Subsidiaries that constitute all or substantially all of a division, operating
unit or line of business of such Person, but only (i) if the Property so
acquired constitutes a Permitted Business and (ii) the financial condition and
results of operations of such Person are not already consolidated with those of
the Borrower and its Restricted Subsidiaries immediately prior to such
acquisition.







--------------------------------------------------------------------------------





“Capital Lease Obligations”, means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty
(provided that obligations either existing on April 28, 2013 or created
thereafter that (a) initially were not included on the consolidated balance
sheet of the Borrower as capital lease obligations and were subsequently
recharacterized as capital lease obligations or (b) did not exist on April 28,
2013 and were required to be characterized as capital lease obligations but
would not have been required to be treated as capital lease obligations on April
28, 2013 had they existed at that time, shall for all purposes not be treated as
Capital Lease Obligations or Indebtedness).


“GAAP” means generally accepted accounting principles as in effect as of May 1,
2013 on the date of any calculation or determination required under this
Agreement. Notwithstanding the foregoing, at any time, (i) the Borrower may
elect to apply IFRS accounting principles in lieu of GAAP and, upon any such
election, references herein to GAAP or parts of the Accounting Standards
Codification or “ASC” shall thereafter be construed to mean IFRS (except as
otherwise provided in this Agreement) and (ii) the Borrower, on any date, may
elect to establish that GAAP shall mean GAAP as in effect on such date;
provided, that any such election, once made, shall be irrevocable; provided,
further, that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include fiscal quarters ended prior to
the Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. The Borrower shall give notice of any such
election made in accordance with this definition to the Administrative Agent.


“Immaterial Subsidiary” means any Subsidiary of the Borrower that at any time
has less than the greater of (x) $250.0 $100.0 million in Consolidated Total
Assets or (y) Consolidated Total Assets accounting for 0.33% of the Borrower’s
Consolidated Total Assets; provided, that, the aggregate Consolidated Total
Assets of all Immaterial Subsidiaries shall not at any time exceed the greater
of (x) $750.0 $300.0 million and (y) 1.00% of the Borrower’s Consolidated Total
Assets.


“Termination Date” means the Business Day prior to the third fourth anniversary
of the Closing Date (the “Initial Termination Date”); provided, that, such
Initial the Termination Date may be automatically extended for additional
increments of twelve (12) months at a time by the Borrower’s written notice (to
be signed by a Financial Officer of the Borrower) of an extension request in the
form of Exhibit J hereto (an “Extension Request”), specifying among other things
the representations and the warranties to be confirmed as of the date thereof
and as of the date the extension becomes effective, to be delivered by both fax
and e-mail in accordance with Section 11.2 to the Administrative Agent no later
than within a




2

--------------------------------------------------------------------------------





period of 45 to 30 calendar days prior to the date that is two years 90 calendar
days prior to the Initial Termination Date (as then in effect) or expiry of any
subsequent twelve-month increment, as applicable, unless, within 45 calendar
days of the date of any such Extension Request, the Administrative Agent gives
the Borrower written notice of its intent not to grant such extension; and upon
any such extension (which shall be effective as of the 80th calendar day prior
to the Initial Termination Date or most recently extended Termination Date), the
term “Termination Date” shall mean the date on which the next such twelve-month
increment expires.


b)
With respect to the clauses (a), (b) and (j) (and only such clauses) in the
definition of “Cash Equivalents” in Section 1.1 (Defined Terms) of the Credit
Agreement:



(a) United States dollars, pounds sterling, euros, the national currency of any
member state of the European Union or any other foreign currencies held by the
Borrower and its Restricted Subsidiaries from time to time in the ordinary
course of business;


(b) securities issued or directly and fully guaranteed or insured by the
government of the United States of America, the United Kingdom or any country
that is a member state of the European Union government or any agency or
instrumentality thereof of the United States government (provided that the full
faith and credit of the United States of America, the United Kingdom or the
relevant member state of the European Union, as the case may be, is pledged in
support of those securities) having maturities of not more than two years from
the date of acquisition;


(j) in the case of any Person that is operating outside the United States or
anticipates operating outside the United States within the next 12 months, any
substantially similar investment to the kinds described in clauses (a) through
(g) of this definition rated at least “P-2” by Moody’s or “A-2” by S&P or the
equivalent thereof; and


c)
With respect to the clauses (4) and (6) (and only such clauses) in the
definition of “Consolidated Cash Flow” in Section 1.1 (Defined Terms) of the
Credit Agreement:



(4) any net after-tax extraordinary, nonrecurring, or unusual gains or losses or
income, expenses or charges (including all fees and expenses relating thereto),
including (a) any fees, expenses and costs relating to the Towers Transaction,
(b) any fees, expenses, or charges (not covered under sub-clause (d) below)
related to any sale or offering of Equity Interests of such Person or Parent,
any acquisition or disposition or any Indebtedness, in each case that is
permitted to be incurred hereunder (in each case, whether or not successful), or
the offering, amendment or modification of any debt instrument, including the
offering, any amendment or other modification of the Senior Notes, provided that
Consolidated Cash Flow shall not be deemed to be increased by more than
$250.0 million in any twelve-month period pursuant to this clause (b), (c) any
premium, penalty or fee paid in relation to any repayment, prepayment or
repurchase of Indebtedness, (d) any fees




3

--------------------------------------------------------------------------------





or expenses relating to the Transaction and the transactions contemplated by
this Agreement, including any fees, expenses or charges related to the
incurrence, issuance or offering of Incremental Facilities (as defined in the
Term Loan Credit Agreement) or Incremental Equivalent Debt (as defined in the
Term Loan Credit Agreement), or any amendment or modification of this Agreement,
any other Loan Document or any documentation governing Incremental Equivalent
Debt (as defined in the Term Loan Credit Agreement) (in each case, whether or
not successful), and (e) restructuring charges, integration costs (including
retention, relocation and contract termination costs), and related costs and
charges, and costs in connection with strategic initiatives, transition costs,
and information systems-related costs (including non-recurring employee bonuses
in connection therewith and non-recurring product and Intellectual Property
development costs); plus


(6) New Market Losses, up to a maximum aggregate amount of $300.0 million in any
twelve-month period; minus


d)
With respect to the below portion of the definition of “Debt to Cash Flow Ratio”
in Section 1.1 (Defined Terms) of the Credit Agreement:



“Debt to Cash Flow Ratio” means, with respect to the Borrower as of any date of
determination, the ratio of (a) the Consolidated Indebtedness of the Borrower as
of such date, less cash and Cash Equivalents to (b) the Consolidated Cash Flow
of the Borrower for the four most recent full Fiscal Quarters ending immediately
prior to such date for which internal financial statements are available.


e)
With respect to Section 8.3 (Liens) of the Credit Agreement:



Liens. Create, incur, or assume or suffer to exist any Lien securing any
Indebtedness upon any of its property, whether now owned or hereafter acquired,
except for Excepted Liens.


f)
With respect to Annex A of the Credit Agreement:



 
Pricing Level
 
Applicable
Margin
 
Commitment
Fee Rate
 
I
 
105.0 100 bps
  
25.0 bps
 
II
 
117.5 125 bps
  
25.0 bps
 
III
 
130.0 150 bps
  
25.0 bps
 
IV
 
155.0 175 bps
  
35.0 25.0 bps
 
V
 
180.0 bps
 
45.0 bps



The Applicable Margin on the Closing Date shall be Pricing Level III.
Thereafter, the Applicable Margin for Loans and the Commitment Fee Rate shall be
adjusted, based on changes in the Debt to Cash Flow Ratio, with such adjustments
to become effective on the date (the “Adjustment Date”) that is three Business
Days after the date on which the relevant financial statements are delivered to
the Administrative Agent pursuant to Section 7.1 (commencing with delivery of
the annual audited financial statements for the period ending December 31, 2016)
and to remain in effect until the next adjustment to be effected pursuant to
this paragraph. If any financial statements referred to above are not




4

--------------------------------------------------------------------------------





delivered within the time periods specified in Section 7.1, then, until the date
that is three Business Days after the date on which such financial statements
are delivered, the highest margin set forth in each column of the Pricing Grid
shall apply. On each Adjustment Date, the Applicable Margin for Loans and the
Commitment Fee Rate shall be adjusted to be equal to the Applicable Margins and
Commitment Fee Rate opposite the Pricing Level determined by the Borrower to
exist on such Adjustment Date from the applicable financial statements relating
to such Adjustment Date and the Borrower shall notify the Administrative Agent
in writing of such determination on or prior to the applicable Adjustment Date.


As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:


“Pricing Level I” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 1.75 to 1.00 2.00 to
1.00.


“Pricing Level II” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 2.50 to 1.00 but greater
than 2.00 1.75 to 1.00.


“Pricing Level III” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 3.25 to 1.00 but greater
than 2.50 to 1.00.


“Pricing Level IV” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 4.00 to 1.00 but greater
than 3.25 to 1.00.


“Pricing Level V” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is greater than 4.00 to 1.00.


SECTION 3. Amendments to the Credit Agreement. The Credit Agreement is hereby
amended by adding a new Section 1.3 (LIBOR Replacement) to the end of Section 1
(Definitions) as follows:


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Borrower notifies the Administrative Agent that, in its
determination:


(a) adequate and reasonable means do not exist for ascertaining the LIBOR rate
for any requested Interest Period, or


(b) the administrator of the LIBOR rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR rate shall no longer be made
available, or used for determining the interest rate of loans,


then, reasonably promptly after receipt by the Administrative Agent of such
notice, the Borrower may request that the Administrative Agent and the Required
Lenders consent (which consent shall not be unreasonably withheld, conditioned
or delayed) to an amendment to this Agreement to replace the LIBOR rate with an
alternative benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein), giving due consideration to any




5

--------------------------------------------------------------------------------





evolving or then existing convention for similar U.S. dollar denominated credit
facilities for such alternative benchmarks, together with any reasonably
necessary conforming changes.


SECTION 4. Effect of this Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Agreement shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. After the effective date of this Agreement, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby.


SECTION 5. Reaffirmation. Each of the Borrower and each Guarantor identified on
the signature pages hereto (collectively, the “Reaffirming Loan Parties”) hereby
acknowledges that it expects to receive substantial direct and indirect benefits
as a result of this Agreement and the transactions contemplated hereby. Each
Reaffirming Loan Party hereby consents to this Agreement and the transactions
contemplated hereby, and hereby confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Loan Documents to
which it is party, and agrees that, notwithstanding the effectiveness of this
Agreement and the transactions contemplated hereby, such guarantees, pledges and
grants of security interests shall continue to be in full force and effect and
shall accrue to the benefit of the Secured Parties. Each of the Reaffirming Loan
Parties agrees that, neither the modification of the Credit Agreement effected
pursuant to the Agreement nor the execution, delivery, performance or
effectiveness of this Agreement (a) impairs the validity, effectiveness or
priority of Liens granted pursuant to any Loan Document, and such Liens continue
unimpaired with the same priority to secure repayment of all Obligations,
whether heretofore or hereafter incurred or (b) require that any new filings be
made or other action taken to perfect or to maintain the perfection of such
Liens. Each of the Reaffirming Loan Parties further agrees to take any action
that may be required or that is reasonably requested by the Administrative Agent
to effect the purposes of this Agreement, the transactions contemplated hereby
or the Loan Documents and hereby reaffirms its obligations under each provision
of each Loan Document to which it is party.


SECTION 6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.


SECTION 7. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.






6

--------------------------------------------------------------------------------





SECTION 8. Governing Law; Jurisdiction, etc. This Agreement shall be construed
in accordance with and governed by the laws of the State of New York. The
provisions of Sections 11.11, 11.12 and 11.17 of the Credit Agreement shall
apply to this Agreement, mutatis mutandis.


[Remainder of page intentionally left blank.]






7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
T-MOBILE USA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
 
Name:
Dirk Wehrse
 
 
Title:
Senior Vice President, Treasury
 
 
 
& Treasurer
 







[Signature Page to Amendment No. 1 to the Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------





 
T-MOBILE US, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
 
Name:
Dirk Wehrse
 
 
Title:
Senior Vice President, Treasury
 
 
 
& Treasurer
 







[Signature Page to Amendment No. 1 to the Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------





 
GUARANTORS:
 
IBSV LLC
 
IOWA WIRELESS SERVICES, LLC
 
IOWA WIRELESS SERVICES HOLDING CORPORATION
 
METROPCS CALIFORNIA, LLC
 
METROPCS FLORIDA, LLC
 
METROPCS GEORGIA, LLC
 
METROPCS MASSACHUSETTS, LLC
 
METROPCS MICHIGAN, LLC
 
METROPCS NETWORKS CALIFORNIA, LLC
 
METROPCS NETWORKS FLORIDA, LLC
 
METROPCS NEVADA, LLC
 
METROPCS NEW YORK, LLC
 
METROPCS PENNSYLVANIA, LLC
 
METROPCS TEXAS, LLC
 
POWERTEL MEMPHIS LICENSES, INC.
 
POWERTEL/MEMPHIS, INC.
 
SUNCOM WIRELESS HOLDINGS, INC.
 
SUNCOM WIRELESS INVESTMENT COMPANY LLC
 
SUNCOM WIRELESS LICENSE COMPANY, LLC
 
SUNCOM WIRELESS MANAGEMENT COMPANY, INC.
 
SUNCOM WIRELESS OPERATING COMPANY, L.L.C.
 
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.
 
SUNCOM WIRELESS, INC.
 
T-MOBILE CENTRAL LLC
 
T-MOBILE FINANCIAL LLC
 
T-MOBILE LEASING LLC
 
T-MOBILE LICENSE LLC
 
T-MOBILE NORTHEAST LLC
 
T-MOBILE PCS HOLDINGS LLC
 
T-MOBILE PUERTO RICO HOLDINGS LLC
 
T-MOBILE PUERTO RICO LLC
 
T-MOBILE RESOURCES CORPORATION
 
T-MOBILE SOUTH LLC
 
T-MOBILE SUBSIDIARY IV CORPORATION
 
T-MOBILE WEST LLC
 
TRITON PCS FINANCE COMPANY, INC.
 
TRITON PCS HOLDINGS COMPANY L.L.C.
 
VOICESTREAM PCS I IOWA CORPORATION



 
By:
/s/ Dirk Wehrse
 
 
Name:
Dirk Wehrse
 
 
Title:
Authorized Person
 







[Signature Page to Amendment No. 1 to the Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE TELEKOM AG,
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jürgen Kistner
 
 
Name:
Jürgen Kistner
 
 
Title:
Vice President GTR-CFT
 
 
 
 
 
 
 
 
 
 
By:
/s/ Markus Schäfer
 
 
Name:
/s/ Markus Schäfer
 
 
Title:
Vice President GTR-MKT
 







[Signature Page to Amendment No. 1 to the Secured Revolving Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE TELEKOM AG,
 
as Lender
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jürgen Kistner
 
 
Name:
Jürgen Kistner
 
 
Title:
Vice President GTR-CFT
 
 
 
 
 
 
 
 
 
 
By:
/s/ Markus Schäfer
 
 
Name:
/s/ Markus Schäfer
 
 
Title:
Vice President GTR-MKT
 







[Signature Page to Amendment No. 1 to the Secured Revolving Credit Agreement]

